 DAUFUSKIE ISLAND CLUB & RESORT  415Daufuskie Club, Inc., d/b/a Daufuskie Island Club and Resort, Inc. and International Union of Op-erating Engineers, Local 465, AFLŒCIO. Case 11ŒCAŒ17334 May 14, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On March 9, 1998, Administrative Law Judge Albert A. Metz issued the attached decision.  The Respondent filed exceptions and a supporting brief, the Charging Party filed cross-exceptions and a supporting and re-sponding brief, and the Respondent filed a rebuttal brief.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order.3                                                                                                                               1 We deny as moot the Charging Party™s motion for expedited pro-ceeding. 2 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In adopting the judge™s credibility findings concerning Regional Di-rector of Human Resources Bruce Rosenberger, Member Brame dis-avows the judge™s consideration for that purpose of the Respondent™s policy statement concerning unions. In adopting the judge™s finding, at sec. III,C,4 par. 2, that Supervisor Richard Vaughan™s references to ﬁnew bloodﬂ and ﬁnew facesﬂ were euphemisms for employees other than Melrose™s union-represented employees, Member Brame relies on Vaughan™s direct statement, in explaining the Respondent™s failure to hire a Melrose employee, that the Respondent could only hire a certain number of Melrose employees or it would have to recognize the Union.  Further, in adopting the judge™s finding at sec. IV,D, par. 1, that the Respondent™s scrutiny of Melrose personnel files evidenced disparate hiring criteria, Member Brame notes that it is not per se unlawful for a successor employer to review and consider disciplinary notices issued by its predecessor. 3 Although Member Brame agrees with the judge and his colleagues that the Respondent unlawfully discriminated against the Melrose em-ployees as a group based on their union representation, he would not order reinstatement of the individual employees in the group in the absence of a showing by the General Counsel at the unfair labor prac-tice hearing that the employees met the Respondent™s enhanced qualifi-cations, if any, for employment at the facility.  Contrary to his col-leagues, in Member Brame™s view, the showing that the employees met the qualifications for the jobs for which they applied is an essential element of the General Counsel™s prima facie case, for without this element no discrimination in hiring could have occurred.  Member Brame does not find that the General Counsel has met this burden with respect to the 108 Melrose employees at issue here or even, contrary to his colleagues, that the issue has been fully litigated.  The General Counsel presented evidence regarding some employees™ experience and performance in their former positions with Melrose, and the Respon-dent, in rebuttal, presented evidence in support of its decisions not to hire specific employees.  In Member Brame™s view, this record is insuf-ficient to establish the appropriateness of a reinstatement remedy as to the individual employees covered by the reinstatement order.  If such a showing were made, Member Brame would find that the General Counsel has the burden in compliance of showing when the employees would have been hired by the Respondent in the absence of the unlaw-ful discrimination, and Member Brame would order backpay commenc-ing only on that date. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Daufuskie Club, Inc., d/b/a Daufuskie Island Club and Resort, Inc., Daufuskie Is-land, South Carolina, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Ronald C. Morgan, Esq., for the General Counsel. Arch Stokes, Esq., Carol Burkett Hawkins, Esq., Christopher Terrell, Esq., and Eric Hilton, Esq., for the Respondent. Helen L. Morgan, Esq., for the Union. DECISION ALBERT A. METZ, Administrative Law Judge.1  This case in-volves questions of (1) Daufuskie Club, Inc., d/b/a Daufuskie Island Club and Resort, Inc.™s2 (Respondent) denial of em-ployment to 108 employees of a predecessor employer and (2) whether the Respondent could unilaterally set its employees™ terms of employment and refuse to bargain with the Interna-tional Union of Operating Engineers, Local 465, AFLŒCIO (the Union).  On the entire record, including my observation of the demeanor of the witnesses, and after consideration of the briefs filed by all parties, I find that the Respondent has violated Sec-tion 8(a)(1), (3), and (5) of the National Labor Relations Act (the Act).3 I. JURISDICTION AND LABOR ORGANIZATION The Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and the  With respect to the question whether the discriminatees could meet ﬁenhancedﬂ qualifications established by the Respondent, Members Fox and Liebman note that the Respondent has already litigated the issue of the qualifications of Melrose employees who were passed over in the Respondent™s hiring decisions.  In the decision we are adopting, the judge found that the Respondent™s refusal to hire them was motivated by union animus and that the Respondent had not shown that the ﬁnon-Melrose employees hired were superior in qualifications to the alleged discriminateesﬂ nor had it otherwise established a Wright Line defense.  Member Brame mistakenly treats the issue of whether the discrimina-tees would have met the Respondent™s job qualifications as the General Counsel™s burden of proof.  Under Wright Line, however, it was, in fact, the respondent™s burden to prove that it would not have hired these discriminatees, notwithstanding their union activities, because they did not meet the respondent™s qualifications for the job.  The respondent had the opportunity to raise this defense at the hearing and, as the judge found, it failed to meet its burden.  Moreover, a respondent is not per-mitted to relitigate in a compliance proceeding issues that have been litigated in the underlying unfair labor practice proceeding.  DMR Corp., 289 NLRB 19 fn. 1 (1988); Sumco Mfg. Co., 267 NLRB 253, 254 fn. 2 (1983), enfd. 746 F.2d 1189 (6th Cir. 1984).  Of course, the issue of when discriminatees would have been hired but for the Re-spondent™s unlawful conduct may be litigated in compliance.  See, e.g., Laro Maintenance Corp., 312 NLRB 155 fn. 3 (1993), enfd. 56 F.3d 224 (D.C. Cir. 1995); Joyce Western Corp., 286 NLRB 592, 600 (1987); and Victoria Medical Group, 274 NLRB 1006, 1008 (1985). 1 This case was heard at Beaufort, South Carolina, on September 15Œ19, 22Œ26, October 28Œ31, and November 6, 1997. 2 The name of the Respondent appears as amended at the hearing. 3 29 U.S.C. §158(a)(1), (3), and (5). 328 NLRB No. 56  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 416Union is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
II. BACKGROUND A. Melrose Club 
The facility involved in this ca
se is a resort on Daufuskie Is-
land, South Carolina. Prior to December 31, 1996, the resort 
was known as the Melrose Club.
4 The club operated recrea-
tional facilities, including golf
, and room and restaurant ac-
commodations. Additionally, the 
club had offices, a boat em-barkation dock, and guest center
 called Salty Fare Landing on 
nearby Hilton Head Island.  Daufuskie Island is accessible only 
by boat and the trip from Salty
 Fare Landing takes approxi-
mately 55 minutes. 
On November 4, 1994, the Union was certified by the Board 
as the collective-bargaining representative of certain of the 
Melrose employees.
5  A collective-bargaining contract was 
eventually negotiated between the Union and Melrose with 

effective dates of August 
9, 1996, to August 8,1998. 
B. Respondent™s Pu
rchase of Melrose In December 1996, the Respondent, a subsidiary of Club 
Corporation of America (CCA), agreed to purchase Melrose. 
The Respondent took over the facility effective December 31. 
In anticipation of the sale, Re
spondent sent CCA managers to 
meet with Melrose supervisors from late November through 
December. 
The Union soon learned the facility was to be sold and sent a 
letter asking the Respondent to 
employ the Melrose employees 
and adopt the existing collective-
bargaining contract.  The Re-
spondent refused to recognize th
e Union as its employees™ bar-
gaining agent and admittedly implemented its own terms and 
conditions of employment for its
 newly hired staff.  These 
changes included rates of pay, fr
inge benefits, and the elimina-
tion of some unit jobs.  The Respondent has continued to oper-
ate the club as a resort and has sought to emphasize its avail-
ability to the public. 
C. Rating of Melrose Employees  
Bruce Rosenberger is the Respo
ndent™s regional director of 
human resources.  Rosenberger 
maintains his office in Pine-
hurst, North Carolina.  He was responsible for the initial hiring 
at the Respondent™s Daufuskie Island resort. Rosenberger first 
arrived at the Daufuskie Island facility in mid-December before 
the sale was finalized and remained until January 6.  Early on, 
Rosenberger requested Amarien Snell-Baldwin, Melrose™s 
personnel administrator, to prepar
e a list of the unit employees.  
He then met individually with the Melrose supervisors and had 
them rate each of their subordinates using a scale from 0 to 3.  
A score of 3 was the highest ra
ting the Melrose employee could 
achieve.  Rosenberger also made notes of any comments the 

supervisors offered concerning the employees.  He ultimately 
used these ratings and comments in
 determining whether to hire 
                                                                                                 4 All dates refer to the period November 1996 through May 1997 
unless otherwise stated. 
5 All regular full-time and regular part-time hourly employees em-
ployed at Respondent™s Daufuskie Island, South Carolina, and Salty 
Fare Landing on Squire Road, Hilton Head, South Carolina locations, 
but excluding all temporary employees, office clericals, confidential 
employees, guards, and supervis
ors as defined in the Act. 
Melrose employees.  The Respondent did not attempt to get any 
supervisory ratings from employers of non-Melrose applicants. 
D. The Job Fairs 
All Melrose employees were no
tified that there would be a 
job fair on December 28 for persons
 interested in applying for 
employment with the Respondent. 
 A similar job fair was sub-sequently convened by the Respondent
 on January 4.  Virtually, 
all Melrose applicants applied 
at these two sessions.  At both 
job fairs each applicant was i
ndividually interviewed and rated 
on a scale of 0 to 3 by Respo
ndent™s interviewers.  The Re-
spondent also prepared interview sheets for each applicant and 
these were then placed inside the completed application form.  
The only two times the Respondent used interview sheets in 
considering applicants for hire were at the December 28 and 
January 4 job fairs.  Subsequent
 interviews with applicants 
were not memorialized.  The 
Respondent asserts that once a 
person was hired, if their file 
contained an interview sheet, it 
was destroyed.  The Respondent also possessed the Melrose 
employees™ personnel files which 
contained information about 
their past job performance.  The 
Respondent used these files in 
assessing whether to hire Melrose employees.  The Respondent 
did not seek to obtain similar information for non-Melrose ap-

plicants. 
E. Summary of Initial Hiring 
Immediately before the December sale there were approxi-
mately 140 Melrose employees 
working in bargaining unit positions.  From December 31 until February 14 the Respon-
dent operated the club at a reduced level.  On February 14 the 
Respondent had its formal ﬁgrand 
openingﬂ for the club.  From that point forward the club was designed to operate at full ca-
pacity.  When the Respondent took over the club on December 
31, it employed 63 employees in
 bargaining unit positions.  Of that number, 30 or 48.5 percen
t, had been Melrose unit em-ployees as of December 30, 1996.  An additional 108 Melrose 
employees who applied were neve
r hired by the Respondent or 
their hire was delayed.  It is 
undisputed that at no time has the 
Respondent employed as a majori
ty of its unit employees for-
mer Melrose unit workers.  Rosenberger acknowledged he was aware that if the Respondent hi
red a majority of its unit em-
ployees from the former Melr
ose unit employees, the Respon-
dent would be legally obligated to recognize the Union for 
collective-barg
aining purposes.6  Rosenberger did discuss this point of law with Amarien Snell-Baldwin, who was then the 
Respondent™s assistant director of human resources. Rosenber-
ger did not detail in his testimony why they discussed the sub-
ject. 
The 108 Melrose employees are alleged by the Government 
to have been refused employment by the Respondent so it 

would not have to recognize th
e Union as its employees™ bar-
gaining representative.  The Respondent asserts that it hired the 
best-qualified persons from its pool 
of applicants.  It asserts that 
a worker™s status as a union-re
presented Melrose employee was 
not considered in making hiring decisions. 
F. Subsequent Hiring 
The Respondent has engaged in constant hiring since the job 
fairs.  On January 6 Rosenberger 
returned to his office in Pine-
 6 See, e.g., 
Fall River Dyeing Corp. v. NLRB,
 482 U.S. 27 (1987); 
NLRB v. Burns Security Services,
 406 U.S. 272 (1972); 
Holly Farms 
Corp. v. NLRB, 48 F.3d 1360, 1365 (4th Cir. 1995). 
 DAUFUSKIE ISLAND CLUB & RESORT 417hurst, North Carolina, but contin
ued to approve all Daufuskie 
Island hiring decisions by tele
phone.  Rosenberger personally 
approved the hire of all employees employed from the Decem-
ber 31 startup until February 10, when Mary Ellen White, the 
club™s new human resources director, was hired.  White had 
previously worked in the same capacity for Melrose.  Once 

White started working for the Respondent she was authorized 
to hire persons who had not previously worked for Melrose.  
Rosenberger, however, retained 
the authority to approve the 
hiring of any former Melrose em
ployees.  White would, thus, 
call Rosenberger at his office in Pinehurst, North Carolina, to 
obtain approval to hire a former Melrose employee.  This ar-
rangement lasted for a couple of months after February 10. 
White™s testimony of this practice contradicted that of Rosen-
berger.  He stated that White did all of the hiring once she was 
retained by the Respondent on February 10.  Considering the 
demeanor of the witnesses, and the record as a whole, I credit 
White™s version that she specifically needed Rosenberger™s 
approval to hire former Melros
e employees for approximately 2 
months after she was hired.  The Respondent offered no expla-
nation why there was a disparity in hiring approval for Melrose 
employees. 
The Respondent has had continu
ous difficulty in staffing its 
Daufuskie Island operations.  This 
is in part attributable to the 
55-minute boat trip required of 
its employees.  A second prob-
lem is the competition for service workers in the geographic 
area.  Daufuskie Island contains 
a competing resort, Haig Point, 
which requires similar staffing.
  More importantly, employers 
at the well-known Hilton Head Island resort have need for 
many more such employees.  Workers on Hilton Head are not 
faced with a boat ride to get to work.  To meet its employment 
needs the Respondent constantly
 places newspaper advertise-
ments seeking workers.  The Respondent has also used tempo-
rary employment services to provi
de it with help.  Additionally, 
the Respondent offers its own 
employees a monetary bonus for 
any workers they recommend that are hired.  This bounty does 
not apply for recommendations of former Melrose employees. 
G. Recreation of the Melrose Employee Ratings 
On January 24, 1997, the Union filed the unfair labor prac-
tice charge in this case.  According to Rosenberger he discov-
ered in mid-February that his rating sheets of the Melrose em-
ployees had gone missing from a box locked in an office at 
Salty Fare.  To rectify the loss of the ratings, Rosenberger and 
Respondent™s counsel, Christopher 
Terrell, went to Daufuskie 
Island in March to recreate the 
ratings.  They met individually 
with the former Melrose supervis
ors who had been retained by 
Respondent.  Rosenberger then prepared new evaluation sum-
maries from this second series of supervisory interviews.  (G.C. 
Exh. 25.) 
III. TESTIMONY OF DISCRIMINATORY REFUSAL TO HIRE
 Several witnesses testified re
garding the Respondent™s dis-
criminatory efforts to avoid the Union by not hiring Melrose 
employees as a majority of its new unit work force.  Some of 
the witnesses were Melrose employees.  Three other witnesses 
were Respondent™s former superv
isors.  These latter witnesses 
testified to statements by Responde
nt™s managers that the hiring 
of Melrose employees would be 
calculated to preclude having 
to recognize and bargain with the Union. 
A. Michael Brunson 
Michael Brunson was Melrose™s accounting manager.  He 
was hired by the Respondent and 
promoted to controller.  Brun-son was subsequently terminated by the Respondent.  His of-
fices were at Salty Fare Landing where Amarien Snell-
Baldwin, Melrose™s acting huma
n resources director, also 
worked.  In about the third week of December she asked 

Brunson to prepare a computer pr
intout of the Melrose employ-
ees for Rosenberger™s use in ma
king hiring decisions.  Brunson 

recalled that shortly thereafter he was in a meeting with Snell-
Baldwin and some other supervisorsŠRichard Vaughan,
7 Grant Tuttle, and Dan Hemmerle.  Snell-Baldwin said that 
Rosenberger wanted her to identify the ﬁundesirableﬂ employ-
ees, i.e., the ﬁm
ost vocal and outspoken employees in favor of 
the Union.ﬂ Brunson observed that a mark was made next to the 

names of such ﬁundesirableﬂ em
ployees on the computer list.  
He subsequently observed the list of employees™ names on 
Snell-Baldwin™s desk with notati
ons made next to the names. 
Tuttle, who was hired as th
e Respondent™s transportation 
manager, was called as a witness on behalf of the Respondent.  
He was not asked about the m
eeting with Snell-Baldwin.  
Hemmerle was hired by the Responde
nt as its golf course main-tenance manager.  The Respondent did not call him to testify.  
His absence was not explained.  Snell-Baldwin conceded that 
Rosenberger had asked her for lists of employees.  She denied 
ever asking department heads 
to identify union employees.  
Snell-Baldwin did admit that she asked them to identify unde-
sirable employees that the Responde
nt would not want to hire.  
I find that Snell-Baldwin was 
performing as the Respondent™s 
agent during this period as she was acting pursuant to Rosen-
berger™s directions to assemble information about the Melrose 
employees. 
Brunson also recalled conversations with Snell-Baldwin in 
mid-December when she told him that she would not be able to 
hire all of the Melrose employees, ﬁBecause of the Union is-
sue.ﬂ  Brunson also recalled ha
ving frequent subsequent discus-
sions with Snell-Baldwin, who at the time was Respondent™s 
assistant director of human resources.  She voiced her frustra-
tion about being asked to hire 
large numbers of employees and 
most of the applicants she was getting were former Melrose 
employees.  Snell-Baldwin complained that she had been in-
structed by Rosenberger and 
Louis Lanzino, Respondent™s general manager, not to hire 
former Melrose employees.  She 
was particularly concerned about getting help in food, bever-
age, and housekeeping positions. Snell-Baldwin told Brunson 
that the most qualified applicants she had were former Melrose 
employees but she had been instru
cted not to hire them because 
of the Union issue.  Snell-Bald
win denied that Rosenberger, or 
anyone else, told her that she could not hire Melrose employees 

who supported the union. 
Brunson was a credible and forthright witness who was me-
ticulous in attempting to state the facts to the best of his recall.  
His demeanor was impressive.  
Snell-Baldwin™s demeanor was 
not persuasive.  She shaded her testimony and her distaste for 
the Union was palpable.  I have also taken into consideration 
the failure of Hemmerle and Tuttle to testify concerning their 
meeting with Snell-Baldwin.  I credit Brunson™s testimony 
concerning his conversations and 
meetings with Snell-Baldwin. 
On December 28, Brunson attended the Respondent™s job 
fair.  During a break in the in
terview sessions he had a conver-
                                                 7 Vaughan™s testimony and cred
ibility are discussed below.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 418sation with Rosenberger and Sn
ell-Baldwin.  Rosenberger 
made the statement that after 
the property changed ownership 
the Respondent, ﬁWould not have to worry about the Union 
anymore . . . that the Union was not going to be a factor.ﬂ Ro-
senberger concedes he made statements to the effect that the 
union was not an issue at the club.  He explained this as mean-
ing the employees seemed dissatisfied with the Union and it 
was their choice. 
After Respondent™s December 31 takeover of the club, Brun-
son recalled hearing both Rosenb
erger and Lanzino say that, 
aside from the initial Melrose employees hired, no additional 

Melrose employees would be em
ployed by the club. Lanzino 
did not testify at the hearing.  The Respondent did not explain 
why Lanzino did not testify.  I find Brunson™s testimony 
regarding Lanzino™s statements to be credible and uncon-
troverted.  Rosenberger denied ever saying that Melrose 
employees could not be hired be
cause of the union matter.  He also testified that Melrose empl
oyees™ union affi
liation was not of concern to him.  Rose
nberger™s demeanor was not convincing, especially 
when testifying that the union was of no 
concern to him.  I credit Brunson regarding Rosenberger™s 
statements that additional Melrose employees w
ould not be hired.                                                 B. Arthur (Butch) Mobley 
Arthur (Butch) Mobley, a Melrose supervisor, was hired by 
the Respondent as director of engineering.  He worked from 
January until he was discharged
 on October 9, allegedly for 
falsifying employee timecards. 
In November and December 1996, Ernest Yarborough, Re-
spondent™s director of maintena
nce for the eastern division of 
CCA, visited the Daufuskie Island facility and talked to Mo-
bley.  Mobley testified that
 Yarborough was concerned about 
Melrose being union and said that the Respondent had no un-
ions at any of its clubs.  Yarborough questioned Mobley about 
how many of his men we
re affiliated with the Union.  Yarbor-
ough said that the Respondent was ﬁtotally opposedﬂ to unions 

and in his opinion the Respondent would not take over the club 
if there was a union there.  Yarborough did not testify at the 
hearing and his absence was not explained by the Respondent. 
Mobley also related how he had heard Snell-Baldwin discuss 
which of Respondent™s employee
s supported the Union.  She 
told him that the Respondent knew which employees were un-
ion members, and that supervisors, ﬁwere to stay away from 
them, that their time would come.  They were hired back by 
mistake.ﬂ Mobley also recalled Snell-Baldwin referring to the 
union employees as ﬁtroublemaker
s.ﬂ  Although Snell-Baldwin 
was Respondent™s witness during the hearing, the Respondent 
did not recall her to rebut Mobley™s testimony concerning her 
statements.  The Respondent offered no explanation for the 
failure to recall Snell-Baldwin. 
Mobley was not an entirely fort
hright witness.  He was eva-
sive when questioned about his termination.  He conceded that 
he did not agree with his discha
rge, but testified that did not 
influence his testimony.  I have taken into consideration Mo-
bley™s less than candid testimony
 regarding his discharge and 
the likelihood of his bias towards the Respondent because of 

his discharge.  I have also co
nsidered Mobley™s credible de-
meanor when testifying to the 
events regarding Yarborough and 
Snell-Baldwin, as well as the detail of that testimony.  
Likewise, I have weighed the fact that his testimony was un-
controverted by Yarborough or Sn
ell-Baldwin.  On balance, I 
credit Mobley™s testimony rega
rding the antiunion expressions 
by these two agents of the Respondent.
8 Mobley attended mana
gement meetings held by the Respon-
dent in JanuaryŒApril 1997 at which union activity at the club 

was discussed.  Mobl
ey described how in these meetings Hu-
man Resources Director Mary E
llen White apprised the super-
visors of the exact numbers 
of ﬁunionﬂ employees who had 
been hired.  White instructed the supervisors to stay alert for 
any union activity among the employees and to report anything 
they learned.  White admitted that manager meetings were 
regularly held by the Respondent, 
but denied that 
the subject of unions was ever discussed in such meetings.  White did not 
deny telling the managers at th
ese meetings of the number of union employees hired by the Respondent.  I credit Mobley that 

White kept the supervisors informed of the numbers of Melrose 
employees being hired at the club. 
Mobley recalled a meeting of
 department heads and manag-
ers conducted by Rosenberger in 
February or March.  Rosen-
berger told the assemblage th
at the Respondent did not have 
unions at other clubs and did not think the Union would be a 
problem at Daufuskie Island.  Rosenberger told the supervisors 
to avoid becoming involved with the subject of union activity 
and report any information about union activity.  Rosenberger 
denied making any antiunion co
mments to Mobley or anyone 
else. 
The remarks attributed to Rosenberger by Mobley, i.e., not 
thinking the union would be a probl
em at Daufuskie, are similar 
to statements Rosenberger admitted he made.  Rosenberger 
explained the statements as bein
g based on his belief that many 
of Respondent™s employees would not be interested in the Un-
ion.  I credit Mobley that Rosenberger did repeat such a state-
ment in the supervisory meeting. 
C. Richard Vaughan 
1. Conversations with Snell-Baldwin 
The Respondent hired Melrose Supervisor Richard Vaughan 
to continue as the club™s food and beverage director.  Vaughan 
worked for the Respondent until May 1997 when he voluntarily 
quit in order to start his own restaurant.  In January and Febru-
ary he was attempting to staf
f his operations for the Respon-
dent™s major opening on February 14.  In an effort to complete 

the process he had several conv
ersations with Snell-Baldwin. 
She told Vaughan that Rosenberger had the final say as to 
which Melrose employees would be 
hired.  She stated that Ro-
senberger was being very tight w
ith her and only allowing her 
to hire back a certain amount 
of former Melrose employees. 
Snell-Baldwin expressed concerns
 about hiring too many ﬁold 
facesﬂ because the Respondent could be forced to recognize the 
Union.  She said there were a certain number of Melrose em-
ployees the Respondent had to stay
 below and at that time that 
number was down to a single digit.  Vaughan told Snell-

Baldwin he did not have enough employees and told her there 
were Melrose employees he wanted
 to hire.  Snell-Baldwin said 
that the hiring was up to Rosenberger.  Snell-Baldwin testified 

that Rosenberger never said anything to her about being careful 
in hiring former Melrose employees. 
 8 Champion Papers, Inca v. NLRB, 
393 F.2d 388, 394 (6th Cir. 
1968) (ﬁA factfinderŠjury, judge or administrative agencyŠis not 
barred from finding elements both of 
truth and untruth in a witness™ 
testimonyﬂ); 
PBA, Inc.,
 270 NLRB 998 fn. 1 (1984). 
 DAUFUSKIE ISLAND CLUB & RESORT 419I found Snell-Baldwin™s demeanor demonstrative of a wit-
ness who was crafting her testimon
y to put the best light on her 
conduct.  Vaughan™s demeanor wa
s persuasive, and as detailed 
below, I credit his testimony. 
2. Telephone conversations with Rosenberger 
In January, Vaughan called Rose
nberger at his Pinehurst of-fice to discuss the hiring situ
ation.  Vaughan named several 
Melrose employees he wanted to hire.  Rosenberger told him he 
could not hire them at that time because the Respondent wanted 
ﬁnew blood.ﬂ  Vaughan remember
ed that Rosenberger said, 
ﬁEveryone else I was told just to put on hold that we still did 

not have the proper mix of new 
verses old.ﬂ  Rosenberger said 
they needed to be careful who 
was hired, that there were rea-
sons they needed to hire a certain amount of ﬁnew faces.ﬂ  Ro-
senberger recalled having te
lephone conversations with 
Vaughan who was anxious about ge
tting more help.  Rosenber-
ger could not recall if Vaughan specifically mentioned Melrose 
employees he wanted to hire.  Ro
senberger states he denied the 
request for additional help be
cause it was a question of budget 
and he was concerned about
 ﬁnumbers and positions.ﬂ 
I did not find Rosenberger a credible witness and his testi-
mony did not engender trustworthiness.  On demeanor grounds 
alone I do not credit his testimon
y where it conflicts with oth-
ers. 
3. Conversations with fellow managers 
Vaughan also discussed the hiring
 situation with other of Re-
spondent™s supervisors.  Specifically he talked to Dana Buckett, 
rooms division director, who had 
to hire temporary employees 
because she could not get enough help.  Dan Hemmerle is the 
Respondent™s head groundskeeper and he expressed to 
Vaughan his concern about not having enough help to maintain 
the golf course operations.  Both Buckett and Hemmerle ex-
pressed the sentiment that it was a shame that the ﬁunion thingﬂ 
was keeping them from hiring Melrose employees.  Buckett 
was called as Respondent™s witn
ess but was not asked about 
this conversation with Vaughan. 
 Hemmerle did not testify at 
the hearing.  His absence was not explained.  I credit 

Vaughan™s recitation of these conversations with other of Re-
spondent™s supervisors. 
4. Further observations of Vaughan™ credibility 
While I have credited Vaughan™s testimony, his credibility is 
not without tarnish.  Vaughan™
s wife was also Respondent™s 
employee and was discharged by the Respondent.  Apparently 
that parting was not amicable.  The result was that the 
Vaughans sent a box of horse manure to Ken Crow, Respon-
dent™s club manager.  Such conduct exhibits a bias against the 
Respondent that I have weighed heavily in considering 
Vaughan™s credibility.
9 Despite his conduct, Vaughan™s de-
                                                                                                                              9 The sequestration rule was invoked at the start of the hearing.  
Greyhound Lines, 319 NLRB 554 (1995); Fed.R.Evid. 615.  After 
Vaughan testified he discussed some
 of the questions he had been 
asked during his examination with Sn
ell-Baldwin, who was one of the 
Respondent™s witnesses.  As a resu
lt, the Respondent moved to strike 
his testimony.  Vaughan™s discussi
on of his testimony was improper 
and I have considered this conduct 
in evaluating his credibility.  The 
Respondent does not specify how Va
ughan™s breach of the rule may 
have prejudiced its case.  The Respondent does not argue that Snell-

Baldwin, its own cooperative witne
ss, was improperly influenced by 
what she learned from Vaughan.  
The Respondent™s motion to strike 
meanor and detailed testimony about Respondent™s hiring prac-
tices impressed me as truthful.  As noted, much of Vaughan™s 
testimony was uncontroverted by
 Respondent™s witnesses.  
Importantly, Vaughan™s testimony 
was also supported by other 
witnesses.  Similar antiunion 
conduct of the Respondent was 
described by former supervis
ors Brunson and Mobley whose 
testimony is discussed above. 
 Additionally, several Melrose 
employees gave uncontroverted testimony about Vaughan™s 
admissions concerning hiring made while he was still Respon-
dent™s agent: 
 1. Melrose employee Amarie
 Powers had a telephone 
conversation with Vaughan in the second week of Febru-

ary.  Powers was inquiring about being hired to work for 
the Respondent.  Vaughan told her that the Respondent 
wanted ﬁnew blood.ﬂ  When Powers questioned him about 
what he meant, Vaughan told her the Respondent did not 

want to hire ﬁtoo manyﬂ Melrose employees. 
2. Sharon Zetterholm, anothe
r Melrose employee, tele-
phoned Vaughan on approximately January 20 to inquire 
about being hired.  He said
 that the Respondent was look-
ing for all ﬁnew faces.ﬂ  Zetterholm was not hired. 
3. Dezeree Nelson received a letter from the Respon-
dent that her application was being considered.  After she 
did not hear anything further she called Vaughan in Janu-
ary.  He told her that they were looking for ﬁnew faces.ﬂ 
 In light of the credibility find
ings contained herein, and the 
record as a whole, I find that Vaughan™s, as well as other su-
pervisors,™ references to ﬁnew bloodﬂ and ﬁnew facesﬂ are 
euphemisms for non-Melrose em
ployees whose hiring would 
not require the Respondent to recognize the Union.  
Cable Car 
Charters, 322 NLRB 554, 568 (1996); 
D & K Frozen Foods,
 293 NLRB 859, 872 (1989); Regency Manor Nursing Home,
 275 NLRB 1261, 1278 (1985). 
Melrose employees Amarie Powe
rs and Eric Coney also had 
a conversation with Vaughan after he quit work for the Re-
spondent.  The two employees we
re at Vaughan™s restaurant 
during the second week of June.  Powers asked Vaughan why 
she had not been hired by the Respondent.  Vaughan said he 
was sorry that she was not hire
d but they could only employ a 
certain number of Melrose employee
s.  He told her this was so 
because if the Respondent hired more it would have to recog-
nize the Union. Vaughan™s June statement would 
not normally be considered 
a party™s admission because he 
was no longer employed by the 
Respondent.  Southern Maryland Hospital Center,
 288 NLRB 
481 fn. 1 (1988); Fed.R.Evid. 801(d)(2)(D).  It is noted, how-
ever, that no hearsay objection wa
s made to Coney and Powers™ 
testimony.  Thus any hearsay claim is waived. 
NLRB v. Cal-Maine Farms,
 998 F.2d 1336, 1343 (5th Cir. 1993); 
Iron Work-ers Local 46,
 320 NLRB 982 fn. 1 (1996).  Vaughan did not 
deny the conversation.  The June dialogue is also corroborated 
by the employees™ testimony of Vaughan™s similar earlier 
statements, made while he was 
Respondent™s agent.  In those 
statements he expressed the Respondent™s commitment to get ﬁnew facesﬂ and avoid hiring ﬁtoo manyﬂ Melrose employees.  
I find that Vaughan™s June st
atement does have probative reli-
ability.  
Richardson v. Perales, 
402 U.S. 389, 402 (1971)  
(Hearsay evidence may be considered by appellate court in 
 Vaughan™s testimony is thus denied.  
Continental Winding Co.,
 305 NLRB 122, 129 (1991); 
Unga Painting Corp.,
 237 NLRB 1306 (1978). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 420determining whether ﬁsubstantial evidenceﬂ supports agency 
decision.); 
Iron Workers Local 46, supra; Dauman Pallet, 314 
NLRB 185, 186 (1994). 
I find the admissions of Vaugha
n and the other supervisors 
are probative of the Respondent
™s unlawful motivation for not 
hiring Melrose employees.  
Triple A Services, 
321 NLRB 873, 
873 (1996) (Statements on intent not to hire union employees, 
ﬁmanifest the clear and unlawful intent to hire less than half of 
the [predecessor™s] work force in order to avoid successorship 
status.ﬂ). See also 
Western Plant Services, 
322 NLRB 183, 
194Œ195 (1996); Pace Industries, 320 NLRB 661, 661 (1996), 
enfd. 118 F.3d 585 (8th Cir. 1997); 
U.S. Marine Corp., 293 
NLRB 669, 671 (1989), enfd. 944 F.2d 1305 (7th Cir. 1991), 

cert. denied 503 U.S. 936 (1992).  I find, based on the credited 
admissions of Respondent™s agents, that the Respondent has 
violated Section 8(a)(1) and (3) of the Act by refusing to hire 
the Melrose employees. 
IV. ADDITIONAL EVIDENCE OF DI
SCRIMINATORY MOTIVATION
 In addition to the testimony of the witnesses cited above, I 
find there are also other reasons to conclude that the Respon-
dent unlawfully di
scriminated against 
Melrose employees. 
A. Respondent™s Union Policy 
Respondent maintains a written policy regarding unions. 
This statement is contained in materials given to each new em-
ployee.  The Respondent™s declaration reads: 
 We are committed to keeping a union-free environment, deal-
ing with people directly rather than through a third party. We 
believe we can continue to be union-free by using existing 
policies and practices to reso
lve problems.  Employee Part-
ners are encouraged to approach
 their supervisor or anyone 
else in a position to help with problems or concerns. [G.C. 
Exh. 20.] 
 I emphasize that Respondent™s 
union-free policy statement is 
not unlawful nor evidence of union animus for purposes of 

proving violations of the Act.  
Section 8(c) of the Act protects 
an employer when voicing such noncoercive views about un-
ions.10  I have, however, taken this policy into consideration in 
assessing Rosenberger™s credibilit
y.  Rosenberger denied that 
the union representation of Melrose employees played any part 
in his hiring decisions.  Rose
nberger admits, however, knowing 
that if he hired a majority of his unit workers from the Melrose 
employees, his employer would ha
ve to recognize the Union.  
He also admits telling supervisor
s that the Union would not be 

a factor at the club under the 
Respondent™s ownership.  He attributes this remark to his understanding that there was em-
ployee dissatisfaction by Melrose employees with union repre-
sentation.  Based on his demeanor, and the record as a whole, I 
do not credit Rosenberger™s denial that Melrose employees™ 
union representation was a consideration in making hiring deci-sions.                                                  10 29 U.S.C. § 158(c): ﬁThe expression of any views, arguments, or 
opinion, or the dissemination thereo
f, whether in written, printed, 
graphic, or visual form 
shall not constitute or be evidence of an unfair labor practice under any of the provisions of this subchapter, if such 
expression contains no threat of reprisal
 or force or promise of benefit.ﬂ  
The Supreme Court has noted this se
ction ﬁmerely implements the First 
Amendment.ﬂ 
NLRB v. Gissel Packing Co.,
 395 U.S. 575, 617 (1969). 
B. Supervisors™ Contradictory 
Testimony About Special Hiring 
Approval for Melrose Employees 
Another reason Rosenberger is not 
credited is the conflict in 
the testimony between him and 
his subordinate, White, as to 
who controlled the hiring.  As
 related above, Rosenberger 
claimed that once White was hi
red on February 10 she did all 
the hiring.  In contrast, White™s credited testimony shows that 
when she commenced employment she was only authorized to 
hire non-Melrose employees.  Wh
en it came to hiring Melrose 
employees, White was required to call Rosenberger in North 
Carolina and get his approval.  This approval procedure for 
Melrose employees lasted appr
oximately 2 months.  Neither 
Rosenberger, nor any other witness, explained why this dispa-
rate approval system was in place for the hiring of Melrose 
employees. 
The Respondent™s disparate approval procedure for Melrose 
employees is material evidence that it did not consider them for 
hire on a comparable basis with other applicants.  Such unequal 
treatment is strong evidence of discriminatory motive.  
Monfort 
of Colorado, 298 NLRB 73, 81 (1990), enfd. in pertinent part 
965 F.2d 1538 (10th Cir. 1992), citing
 Spencer Foods, 268 NLRB 1483, 1486 fn. 10 (1984), enfd. as modified sub nom. 
Food & Commercial Workers Local 152 v. NLRB,
 768 10 F.2d 1463 (D.C. Cir. 1985). 
C. Respondent™s Need for Workers 
Rosenberger admitted that no Melrose applicant was totally 
rejected for employment with 
the Respondent.  Thus the Re-
spondent sent each Melrose ap
plicant who was not hired the 
following letter: 
 We appreciate your interest in employment with the 

Daufuskie Island Club and Resort. We are unable to extend an 
offer to you at this time.  Please be advised that we will keep 
your application on file for future reference should a suitable 
position become available.  [G.C. Exh. 23.] 
 The Respondent also concedes that Melrose employees 
would be considered for employme
nt in jobs other than those they occupied at Melrose. 
The Respondent has had a continuous need for workers at its 
relatively isolated island resort. A ready work force was in 
place when it took over the club™s operations.  Yet that work 
force was, in most instances, rejected notwithstanding a serious 
problem of obtaining help and despite telling Melrose employ-
ees they would be considered 
for ﬁsuitable positions.ﬂ Respon-

dent™s ignoring of many experienced Melrose employees is a 
further indication of its discriminatory motive. 
NLRB v. Food-way of El Paso, 496 F.2d 117, 119 (5th Cir. 1974) (One factor 
court considered in finding viol
ation of Act was, ﬁDespite the 
presence of a pool of experienced workers, respondent went to 

considerable length to replace the union workers with entirely 
new workers.ﬂ). 
D. Disparate Hiring Criteria for Melrose Employees 
In anticipation of applications 
from the Melrose employees, the 
Respondent had Melrose supervisors rate each of these work-
ers. These ratings were allegedl
y a major basis for determining 
whether a Melrose employee would be hired. Only Melrose 
employees were so evaluated. 
The Respondent made no attempt 
to obtain supervisory ratings for non-Melrose employees who 

sought work. Moreover, the Res
pondent examined the Melrose 
personnel files of applicants to s
ee if they would be hired. This 
 DAUFUSKIE ISLAND CLUB & RESORT 421included scrutinizing copies of 
the disciplinary notices issued 
by Melrose.  The Respondent made no attempt to get such in-
formation about non-Melrose applicants. 
The Respondent did not offer evidence that the non-Melrose 
employees hired were superior in
 qualifications to the alleged 
discriminatees.  This lack of proof weakens its argument that it 
acted with lawful motive.  
NLRB v. CWI of Maryland, Inc.,
 127 
F.3d 319, 329Œ330 (4th Cir. 1997).  The Respondent™s defense 
centered upon attempting to show 
that the Melrose applicants 
not hired were rated poorly by thei
r supervisors.  Yet even here 
there were discrepancies.  Some
 Melrose employees were hired 
despite poor supervisory ratings (Trudy Crapse O+; Matthew 
Edwards O; Elisabeth Yarborough 1+; R. Exh. 157).  The Re-
spondent claimed these hires were
 ﬁmistakesﬂ but provided no 
evidence to support that claim. 
An employer acts unlawfully if it disparately applies hiring 
criteria to union employees.  
Monfort of Colorado, 298 NLRB 
73 (1990), enfd. in pertinent part 965 F.2d 1538 (10th Cir. 
1992).  In Monfort, the employer scrutinized the union employ-
ees™ personnel records in deciding whether to hire them.  In 

contrast, other applic
ants™ employment histories were accorded 
only minimal review.  The compan
y was found to have violated 
the Act because of the ﬁmarkedly 
disparate ways in which [it] 
used prior employment history 
as a basis for disqualifying for-
mer employee applicants.ﬂ The Board also rejected Monfort™s 
argument that it would be unreasonable for it to overlook rele-
vant information about former
 employees™ previous employ-
ment, in light of the employer™s lack of concern for obtaining 
comparable information re
garding nonunion applicants. 298 
NLRB at 80-81.  
Galloway School Lines,
 321 NLRB 1422, 1424 (1996) (New hiring process was specifically developed in response to fact that predecessor employees would be apply-

ing.); Pace Industries,
 320 NLRB 661, 661Œ662 (1996), enfd. 
118 F.3d 585 (8th Cir. 1997) (High standards of preemploy-
ment screening applied to exclude former employees from em-
ployment so as to avoid recognizing union.); 
Fluor Daniel, Inc.,
 311 NLRB 498, 499, 505Œ506 (1993), modified 102 F.3d 818 
(6th Cir. 1996) (Employer unlaw
fully required more stringent 
test for union applicants and applied disparate standards for hiring based on the tests).  The 
Respondent™s disparate hiring 
criteria applied to Melrose employees are substantial evidence 
of its unlawful discriminatory motive to avoid the Union.  I find 
that the Respondent did dispar
ately assess Melrose employees 
in an effort to restrict the numbe
rs of union employees it hired. 
The Respondent argues that certain alleged discriminatees 
did not submit applications, and 
thus should be dismissed from 
the complaint.  I reject this argument because there was a ques-
tion at trial as to whether the Respondent had produced all of 
the applications received from Melrose employees.  The Re-
spondent represented only that it 
made available all of the ap-
plications it was able to find.  
Thus, it has not been shown that the applications produced reliably constitute all applications 
submitted to the Respondent.  Additionally, the record shows 
that the Respondent did not alwa
ys require that an application 
have been on file for persons it
 hired.  (No applications for 
Edwards, Ladson, Washington, 
and Williams (R. Exh. 157)); 
applications dated after the date 
of hire for Aiken, Briney, Lynn 
Brown, Buckett, Butler, Anthon
y Fields, Hamilt
on, Hedrick, 
and Townsend (G.C. Exhs. 342Œ343). Any uncertainty in de-

termining whether applications were received or were ulti-
mately relevant in deciding who 
would be hired should be held 
against the party whose unlawful conduct gave rise to the un-
certainty. I find that the Respondent may not rely on the alleged 
lack of applications to reject any of the discriminatees for em-
ployment. 
Shortway Suburban Lines, 286 NLRB 323, 326 (1987), enfd. 862 F.2d 309 (3d Cir. 1988). 
The complaint alleges the Respondent unlawfully denied 108 
Melrose employees employment. Where a successor em-

ployer™s own unlawful hiring sche
me gives rise to uncertainty 
as to whether a particular predecessor employee would have 
been hired, it is appropriate that the uncertainty be resolved 
against the wrongdoer. Western Plant Services,
 322 NLRB 183, 
195 (1996); State Distributing Co.,
 282 NLRB 1048, 1048Œ
1049 (1987). See also Love™s Barbeque Restaurant,
 245 NLRB 78, 82 (1979), enfd. in relevant part sub nom. 
Kallman v. NLRB,
 640 F.2d 1094 (9th Cir. 1981) (Where successor en-
gages in discriminatory refusal to hire, Board infers that all 

former employees would have been retained absent the unlaw-
ful discrimination.). I find that
 the Respondent deliberately 
refused to hire a certain percen
tage of Melrose employees in 
order to avoid the Union and that all 108 discriminatees are 
entitled to reinstatement as set forth below. 
V. CONCLUSION AS TO THE REFUSAL TO HIRE ALLEGATION
 An employer that takes over the operations of a predecessor 
is normally free to hire whomev
er it wishes. As the Supreme 
Court has stated, however, this right is not without limitation: 
 [I]t is an unfair labor practice for an employer to discriminate 

in hiring or retention of employees on the basis of union 
membership or activity. . . .  Thus, a new owner could not re-
fuse to hire the employees of 
his predecessor solely because 
they were union members or to avoid having to recognize the 
union.  [
Howard Johnson Co. v. Hotel & Restaurant Employ-
ees,
 417 U.S. 249, 262 fn. 8 (1974).] 
 The General Counsel has the initial burden of establishing 
that union or other protected activ
ity was a motivating factor in 
Respondent™s action alleged to constitute discrimination in 
violation of Section 8(a)(3). 
Wright Line, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 
U.S. 989 (1982); approved in 
NLRB v. Transportation Man-agement Corp., 462 U.S. 393 (1983); 
FPC Holdings, Inc. v. 
NLRB,
 64 F.3d 935, 942 (4th Cir. 1995). 
The Board assesses refusal to hire cases in successor situa-
tions on the following basis: 
 Within the 
Wright Line
 framework, there are several factors 
which the Board has considered in analyzing the lawfulness 

of the alleged successor™s motive: expressions of union ani-
mus; absence of a convincing ra
tionale for the failure to hire 
the predecessor™s employees; inconsistent hiring practices or 
overt acts or conduct demonstrating a discriminatory motive; 
and evidence supporting a reasonable inference that the new 
owner conducted its hiring in a manner precluding the prede-
cessor™s employees from being hired in a majority of the new 
owner™s overall work force. [
Galloway School Lines,
 321 
NLRB 1422, 1423Œ1424 (1996).] 
 In the instant case the Respondent undisputedly had knowl-
edge of the Melrose employees
™ union representation. The Re-
spondent™s statements that it was 
not going to hire a majority of 
the Melrose employees in order to avoid the duty to bargain are 
distinct evidence of union anim
us. Additionally, the disparate 
hiring criteria the Respondent used to evaluate Melrose em-ployees, and the other evidence c
ited above, is de
monstrative of 
animus and unlawful motivation. Based on the record as a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 422whole, the Government has shown by a preponderance of the 
evidence that the Respondent engaged in a planned course of 
conduct calculated to unlawfully restrict the number of Melrose 
employees it hired. This plan was motivated by the Respon-
dent™s desire to avoid having to recognize and bargain with the 
Union at its Daufuskie Island operations. The Respondent has 
not proven its affirmative defens
e that the alleged discrimina-
tory refusal to hire would have 
taken place even in the absence 
of the Melrose employees™ protected activity. I find that the 
Respondent™s discriminatory refu
sal to hire certain Melrose 
employees is a violation of Sect
ion 8(a)(1) and (3) of the Act. 
VI. SUCCESORSHIP
 The Government alleges the Re
spondent would be the legal 
successor to Melrose, but for it
s unlawful refusal to hire the 
discriminatees. A finding of succe
ssorship rests on, inter alla, 
ﬁcontinuity of the employing industry.ﬂ 
Fall River Dyeing 
Corp. v. NLRB, 482 U.S. 27 (1987);
 Holly Farms Corp. v. 
NLRB,
 48 F.3d 1360, 1363Œ1365 (4th Cir. 1995). In determin-
ing whether there is continuity, the emphasis is on the effect of 
changes on employees™ jobs and 
whether employees will view 
their job situation with the successor as essentially unaltered. 
Fall River,
 supra. Rosenberger admitted that the Respondent would have had 
to recognize the Union if the Respondent hired a majority of the 
Melrose employees. The Respondent has admitted that the bar-
gaining unit is appropriate for 
the purposes of collective bar-
gaining. Beyond these admissions there is the record evidence 
that the Respondent was the legal successor to the Melrose 
Club. The Respondent purchased the entire club and continues 
to run it as a resort. Many of the Melrose supervisors were 
hired to run the Respondent™s operations. The employees™ job 
classifications and work are similar to the Melrose operations. 
In sum, the Respondent has conti
nued to operate the business of 
the predecessor in essentially unchanged form. The Respon-
dent™s purported emphasi
s on attempting to attract more of the 
public to the club is not a substantial change in operations that 
altered the essential nature of the employees™ jobs. 
Clarion Hotel-Marin, 279 NLRB 481, 489Œ490 (1986), enfd. 822 F.2d 
890 (9th Cir. 1987) (Successor hotel™s change of emphasis from 
family to convention business, a
nd change of some job titles, 
had minimal effect on the work force.); 
Premium Foods,
 260 NLRB 708, 715 (1982), enfd. 709 F.2d 623 (9th Cir. 1983) 
(Successor™s changes in product lin
es and clientele held not a 
defense to finding of successorship.). I find that the Respondent 

is the successor to the Melrose Club. 
VII. THE LEGAL EFFECT OF SUCCESSORSHIP
 The Respondent™s unlawful refusa
l to hire Melrose employ-
ees precluded a majority of its work force from being com-

posed of the predecessor™s employees and, therefore, prevented 
the Respondent from otherwise becoming the legal successor to 
Melrose. U.S. Marine Corp.,
 293 NLRB 669, 670Œ671 (1989), 
enfd. 944 F.2d 1305 (7th Cir. 1991). If a successor employer 

unlawfully refuses to hire predecessor employees, there is a 
presumption that the union™s status as the majority representa-
tive of the employees would have continued
. NLRB v. Foodway 
of El Paso, 496 F.2d 117 (5th Cir. 1974); 
Sierra Realty,
 317 
NLRB 832, 835 (1995), enf. denied 82 F.3d 494 (D.C. Cir. 
1996), citing Love™s Barbeque Restaurant,
 245 NLRB 78, 82 
(1979), enfd. in relevant part sub nom. 
Kallman v. NLRB, 640 
F.2d 25 1094 (9th Cir. 1981). Because of its unlawful refusal to 
hire the discriminatees, I find that the Respondent is obligated 
to recognize and bargain with the Union as the representative of 
its employees. 
NLRB v. Burns  Security Services,
 406 U.S. 272 (1972). The Respondent™s refusal to
 bargain with the Union is a 
violation of Section 8(a)(1) and (5) of the Act. 
Where an employer unlawfully di
scriminates in its hiring in 
order to evade its obligations as a successor, it does not have 
the otherwise normal right of a successor to set initial terms of 
employment without first consulting with the Union. 
Advanced 
Stretchforming International, Inc.,
 323 NLRB 529 (1997). It is unlawful for an employer to unilaterally change its employees™ 
terms and conditions of employme
nt if the employer has a legal 
duty to bargain with a union. 
Holly Farms Corp. v. NLRB,
 48 
F.3d 1360, 1368 (4th Cir. 1995). I find that the Respondent, because of its unlawful conduct, was not entitled to set the em-
ployees™ initial terms of empl
oyment or make unilateral 
changes in their terms and of
 employment. By making such 
unilateral changes the Respondent
 has additionally violated 
Section 8(a)(1) and (5) of the Act. 
CONCLUSIONS OF 
LAW 1. Daufuskie Club, Inc., d/b/a Daufuskie Island Club and Re-
sort, Inc. is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
2. International Union of Operating Engineers, Local 465, 
AFLŒCIO is a labor organization within the meaning of Section 

2(5) of the Act. 
3. The following unit is appropr
iate for collective-bargaining 
purposes:  All regular full time and regular part time hourly employees 
employed at Respondent™s Daufuskie Island, South Carolina, 
and Salty Fare Landing on Squire Road, Hilton Head, South 
Carolina, locations, but excluding all temporary employees, 
office clericals, confidential employees, guards, and supervi-
sors as defined in the Act. 
 4. The Union is the Section 9(a) collective-bargaining repre-
sentative of the above-d
escribed unit employees. 
5. The Respondent is the successor employer of the employ-
ees in the above-described unit. 
6. Respondent has violated Section 8(a)(1), (3), and (5) of 
the Act. 
7. The foregoing unfair labor practices constitute unfair labor 
practices affecting commerce within the meaning of Section 

2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find it necessary to order Respondent to 

cease and desist therefrom and to take certain affirmative action 
designed to effectuate the policies of the Act. 
Having found that Respondent refused to consider for hiring 
and refused to hire former em
ployees of the Melrose Club, I 
shall order that Respondent offe
r to the employees listed below 
immediate and full employment, without prejudice to their 
seniority and other rights previ
ously enjoyed, discharging if 
necessary any employees hired in
 their place. If Respondent 
does not have sufficient positions
 available the remaining em-
ployees shall be placed on a preferential hiring list. The below 
listed employees shall be made whole for any loss of earnings 
they may have suffered due to the discrimination practiced 
against them. Backpay shall be computed in accordance with 
the formula approved in 
F. W. Woolworth Co.,
 90 NLRB 289 
 DAUFUSKIE ISLAND CLUB & RESORT 423(1950), with interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
On request, the Respondent shall bargain with the Union 
concerning wages, hours, and ot
her terms and conditions of 
employment. Furthermore, in or
der to remedy the Respondent™s 
unlawful unilateral changes, I shall order the Respondent, on 
request of the Union, to rescind any changes in employees™ 
terms and conditions of employ
ment unilaterally effectuated 
and to make the employees whol
e by remitting all wages and 
benefits that would have been paid absent the Respondent™s 
unlawful conduct, until the Responde
nt negotiates in good faith 
with the Union to agreement or to impasse. As the Seventh 
Circuit stated in enforcing the Board™s decision in 
U.S. Marine,
 a remedial measure of this kind 
not only is ﬁdesigned to prevent 
[the Respondent] from taking advantage of its wrongdoing to 
the detriment of the employees . . . [but a] return to the status 
quo ante at least allows the bargaining process to get under 
way.ﬂ Supra, 944 F.2d at 1322Œ1323. Employees shall be made 
whole in the manner prescribed in 
Ogle Protection Service,
 183 
NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with 
interest as prescribed in 
New Horizons for the Retarded,
 supra.  
The Respondent shall also make
 whole its unit employees by 
making all delinquent employee
 benefit fund contributions, 
including any additional amounts due the funds in accordance 
with Merryweather Optical Co.,
 240 NLRB 1213, 1216 fn. 7 
(1979). In addition, the Respondent shall reimburse unit em-
ployees for any expenses ensuin
g from its failure to make the 
required contributions, as set forth in 
Brad Plumbing & Heat-
ing, 252 NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d 940 (9th 
Cir. 1981), such amounts to be computed in the manner set 
forth in Ogle Protection Service,
 supra, with interest as pre-
scribed in New Horizons for the Retarded,
 supra. On these findings of fact and conclusions of law, and on the 
entire record, I issue the following recommended
11 ORDER12 The Respondent, Daufuskie Club
, Inc., d/b/a Daufuskie Is-
land Club and Resort, Inc., Daufuskie Island, and Hilton Head, 
South Carolina, its officers, agents, successors, and assigns, 
shall 1. Cease and desist from 
(a) Refusing to hire bargaining unit employees of the Mel-
rose Club, the predecessor employer, because of their union-
represented status in the predec
essor™s operation, or otherwise 
discriminating against employees 
to avoid having to recognize 
and bargain with the International Union of Operating Engi-
neers, Local 465, AFLŒCIO. 
(b) Refusing to recognize and bargain in good faith with the 
Union as the exclusive collective-bargaining representative of 
its employees in the following appropriate unit: 
 All regular full time and regular part time hourly employees 
employed at Respondent™s Daufuskie Island, South Carolina, 
and Salty Fare Landing on Squire Road, Hilton Head, South 
                                                 11 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mend Order shall, as provided in Sec. 102.48 of the Rules, be adopted 
by the Board and all objections to th
em shall be deemed waived for all 
purposes. 
12 The Government™s unopposed motion to correct the transcript is 
granted. Tr. 2053, L. 14 correctly read
s: ﬁ. . . Washington did not apply 
for work at Daufuskie Island Club and,ﬂ and p. 2093, L. 21 correctly 
reads: ﬁ. . . the Eastern Division of CCA.ﬂ 
Carolina, locations, but excluding all temporary employees, 
office clericals, confidential employees, guards, and supervi-
sors as defined in the Act. 
 (c) Unilaterally changing wages,
 hours, and other terms and 
conditions of employment of unit employees without first giv-
ing notice to and bargaining with the Union about these 
changes. (e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of their rights under Sec-
tion 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer to the 
following named unit employees 
of the predecessor, Melrose 
Club, who would have been em
ployed by the Respondent but 
for the illegal discrimination against them, employment in its 
Daufuskie Island and Salty Fare
 Landing operations or, if such 
positions no longer exist, in subs
tantially equiva
lent positions, without prejudice to their senior
ity and other rights and privi-
leges previously enjoyed, discharging if necessary any employ-

ees hired in their place. If Res
pondent does not have sufficient 
positions available, the remaining employees shall be placed on 

a preferential hiring list. In a
ddition, make whole the following 
named employees for any loss of earnings and other benefits 

they may have suffered by reason of the Respondent™s unlawful 
refusal to employ them. 
 Tamia Bailey Linda Gr
iffin Amarie Powers 
Louis Beckett Christine Hayes  Anthony Prisco 
Phil Berkeley  Donnie Hobby Kevin Reedy 
Lindsay Bostick Michelle Horne  Earnest Robinson 
Elijah Bligen Tracy Humbert Clifford Sanders 
Lee Boyles Gregory Hutton Edwin Shaw 
Sandra Boyles Bernice Jenkins Eddie Simmons 
Zigmond Braden Tony Jenkins  Ife Simmons 
David Brannon Sydney 
Jones Tanya Simmons 
Juanita Bridges Celeste 
  Alberta Singleton 
   Kaleimamahu  
Barbara Brown Vera Kelly Wade Sloman 
Richard Brown James Kendrick Carol Smalls 
Larry Bryant John Kent Derek Smalls 
Travis Byson Ray Ladson Wayne C. Smalls 
Annette Campbell M
onica Lee Bonnie Smith 
Doris Clark Gail Magwood Lisa Smith 
James Collins William Marquette Louvenia Smith 
Jacqueline Colquitt Harvey F. Marriner Shirley Smith 
Eric Coney John L. Mc
Creight Brandon Thomas 
Tonya Coney Donald McD
onald  Adam Thompson 
Thornell Coney Rosaly
n McGee Amy Thompson 
Keyawanda Cooper Andre McKee Calvin Thompson 
Trudy Crapse Lisa McKinney Michelle Thompson 
Isaiah Dawkins Elaine Mincey Jeffrey Toomey 
Debra Decant Jimmy Mincey Catherine L. Utley 
Janice Douberley Herman M
itchell Brenda Washington 
Matthew Edwards Walter Moon Danielle White 
Louisa Eyler Valoroy Morris Linda White 
Leslie Ford Dezeree Nelson Tarhesha White 
Joel Frank Edythe Nelson Maurice Williams 
   (Hemmerle) 
Shannon Gallagher Michae
l Owens Ray Williams 
Kathy Gerald Travis Painter Ronald Willliams 
Henry Gibbs Larry Parks Sharon Williams 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 424Arthur Gonzales Larry Perkins Peter Wong 
Linda Green Ken Pesta Joann Young 
Marshall Greene Mae Belle Polite Sharon Zetterholm 
 (b) Wthin 14 days from the date of this Order, remove from 
its files any reference to the unlawful refusal to hire any of the 
above-named employees, and w
ithin 3 days thereafter notify 
these employees in writing that this has been done and that the 
refusal to hire them will not be used against them in any way. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 

analyze the amount of backpay 
due under the terms of this Or-
der. (d) Recognize and, on request, ba
rgain collectively with the 
union as the exclusive representative of the Respondent™s unit 
employees, with respect to rates of
 pay, wages, hours, and other 
terms and conditions of employme
nt and, if an agreement is 
reached, embody it in a signed document. 
(e) Notify the Union in writing that it recognizes the Union 
as the exclusive representative 
of its unit employees under Sec-
tion 9(a) of the Act and will bargain with it concerning the 
terms and conditions of employme
nt for employees in the ap-
propriate unit. (f) On request of the Union, rescind any departures from 
terms and conditions of employ
ment that existed immediately 
prior to the Respondent™s takeover
 of the predecessor™s Melrose 
Club operation, retroactively restoring preexisting terms and 

conditions of employment, incl
uding wage rates and benefit 
plans, and make whole the barg
aining unit employees by remit-
ting all wages and benefits that 
would have been paid absent 
such unilateral changes from on December 31, 1996, until it 

negotiates in good faith with the Union to agreement or to im-
passe. Nothing in this order shall be construed to authorize or require the Respondent to withdraw any improved condition or 
to result in the employees™ loss of any beneficial unilateral 
change. 
(g) Within 14 days after service 
by the region, post at its fa-
cilities in Daufuskie Island a
nd Salty Fare Landing, South 
Carolina, copies of the attached notice marked ﬁAppendix.ﬂ
13 Copies of the notice, on form
s provided by the Regional Direc-
tor for Region 11, after being signed by the Respondent™s au-
thorized representative, shall 
be posted by the Respondent im-
mediately upon receipt and mainta
ined for 60 consecutive days 
in conspicuous places including
 all places where notices to 
employees are customarily posted. Reasonable steps shall be 

taken by the Respondent to ensure
 that the notices are not al-
tered, defaced, or covered by 
any other material. In the event 
that, during the pendency of these proceedings, the Respondent 

has gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 

own expense, a copy of the notice to all current employees, 
former employees employed by the Respondent at any time 
since December 31, 1996, and the 
above-named discriminatees. 
Excel Corp.,
 325 NLRB 416 (1997). 
                                                 13 In the event that the Board™s Orde
r is enforced by a judgment of 
the United States court of appeals,
 the words in the notice reading 
ﬁPosted by Order of the National 
Labor Relations Boardﬂ shall be 
changed to read ﬁPosted Pursuant to a Judgment of the United States 
Court of Appeals Enforcing an Order of the National Labor Relations 
Board.ﬂ (h) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX  
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights: 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT 
refuse to recognize and bargain in good faith 
with the International Union of Operating Engineers, Local 
465, AFLŒCIO as the exclusive 
collective-bargaining represen-tative of our employees in the following appropriate unit: 
 All regular full time and regular part time hourly employees 
employed at our Daufuskie Isla
nd, South Carolina, and Salty 
Fare Landing on Squire Road, Hilton Head, South Carolina, 

locations, but excluding all temporary employees, office cleri-
cals, confidential employees, 
guards, and supervisors as de-
fined in the Act. 
 WE WILL NOT 
refuse to hire bargaining unit employees of 
Melrose Club, the predecessor employer, because of their un-
ion-represented status in the predecessor'™ operation, or other-
wise discriminate against empl
oyees to avoid having to recog-
nize the Union. WE WILL NOT 
change wages, hours, 
and other conditions of employment of the unit employ
ees without bargaining about 
these changes with the Union. 
WE WILL NOT 
in any like or related manner interfere with, re-
strain, or coerce employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
WE WILL 
notify the Union in writing 
that we recognize it as 
the exclusive representative of
 our employees under Section 
9(a) of the Act and will bargain with it concerning the terms 
and conditions of employment fo
r our employees in the appro-
priate unit. WE WILL
 within 14 days from the date of the Board™s Order, 
offer  Tamia Bailey Linda Gr
iffin Amarie Powers 
Louis Beckett Christine Hayes  Anthony Prisco 
Phil Berkeley  Donnie Hobby Kevin Reedy 
Lindsay Bostick Michelle Horne  Earnest Robinson 
Elijah Bligen Tracy Humbert Clifford Sanders 
Lee Boyles Gregory Hutton Edwin Shaw 
Sandra Boyles Bernice Jenkins Eddie Simmons 
Zigmond Braden Tony Jenkins  Ife Simmons 
David Brannon Sydney 
Jones Tanya Simmons 
Juanita Bridges Celeste 
  Alberta Singleton 
 DAUFUSKIE ISLAND CLUB & RESORT 425   Kaleimamahu  
Barbara Brown Vera Kelly Wade Sloman 
Richard Brown James Kendrick Carol Smalls 
Larry Bryant John Kent Derek Smalls 
Travis Byson Ray Ladson Wayne C. Smalls 
Annette Campbell M
onica Lee Bonnie Smith 
Doris Clark Gail Magwood Lisa Smith 
James Collins William Marquette Louvenia Smith 
Jacqueline Colquitt Harvey F. Marriner Shirley Smith 
Eric Coney John L. Mc
Creight Brandon Thomas 
Tonya Coney Donald McD
onald  Adam Thompson 
Thornell Coney Rosaly
n McGee Amy Thompson 
Keyawanda Cooper Andre McKee Calvin Thompson 
Trudy Crapse Lisa McKinney Michelle Thompson 
Isaiah Dawkins Elaine Mincey Jeffrey Toomey 
Debra Decant Jimmy Mincey Catherine L. Utley 
Janice Douberley Herman M
itchell Brenda Washington 
Matthew Edwards Walter Moon Danielle White 
Louisa Eyler Valoroy Morris Linda White 
Leslie Ford Dezeree Nelson Tarhesha White 
Joel Frank Edythe Nelson Maurice Williams 
   (Hemmerle) 
Shannon Gallagher Michae
l Owens Ray Williams 
Kathy Gerald Travis Painter Ronald Willliams 
Henry Gibbs Larry Parks Sharon Williams 
Arthur Gonzales Larry Perkins Peter Wong 
Linda Green Ken Pesta Joann Young 
Marshall Greene Mae Belle Polite Sharon Zetterholm 
 full reinstatement to their former 
jobs or, if those jobs no longer 
exist, to substantially equivale
nt positions, without prejudice to 
their seniority or any other rights or privileges previously en-
joyed dating from the time we s
hould have hired them, dismiss-
ing, if necessary, any and all persons hired to fill such posi-
tions. If the Company does not ha
ve sufficient positions avail-
able, the remaining employees shall be placed on a preferential 

hiring list. WE WILL
 make the above-named employees whole for any 
loss of earnings and other benefi
ts resulting from our discrimi-
natory refusal to hire them, less any net interim earnings, plus 

interest. 
WE WILL
 within 14 days from the date of the Board™s Order, 
remove from our files any referenc
e to our unlawful refusal to 
hire the above-named employees, and 
WE WILL
, within 3 days 
thereafter, notify each of them in writing that this has been 
done and that the refusal to hire
 them will not be used against 
them in any way. 
WE WILL
 recognize and, on request, bargain with the Interna-
tional Union of Operating Engineers, Local 465, AFLŒCIO as 

the exclusive collective-bargaining representative of the em-
ployees in the above-described 
unit and, if an understanding is 
reached, embody the understanding in a signed agreement. 
WE WILL
 on request of the Union, rescind any departures 
from terms and conditions of empl
oyment that existed immedi-
ately prior to the Respondent™s 
takeover of the predecessor™s 
Melrose Club operation, retroactively restoring preexisting 
terms and conditions of employ
ment, including wage rates and 
benefit plans, and make whole the bargaining unit employees 
by remitting all wages and benef
its that would have been paid 
absent such unilateral changes from on December 31, 1996, 
until we negotiate in good faith with the Union to agreement or 
to impasse. 
 DAUFUSKIE 
CLUB
, INC., 
D/B/A DAUFUSKIE 
ISLAND 
CLUB AND 
RESORT
, INC.   